987 A.2d 715 (2009)
COMMONWEALTH of Pennsylvania, Petitioner
v.
Michael COOPER, Respondent.
No. 513 EAL 2009
Supreme Court of Pennsylvania.
December 29, 2009.

ORDER
PER CURIAM.
AND NOW, this 29th day of December, 2009, the Petition for Allowance of Appeal is GRANTED. The issue, rephrased for clarity, is:
Are the Superior Court's holdings in Commonwealth v. Mincavage, 945 A.2d 233 (Pa.Super.2008), and in the present case, in direct conflict with the Rules of Criminal Procedure and Rules of Appellate Procedure, specifically Pa.R.Crim.P. 720 and 721 and Pa.R.A.P 1701 and 3304?